Citation Nr: 9923247	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-03 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for pulmonary 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In February 1998, the RO granted service connection for 
pulmonary sarcoidosis, and assigned a noncompensable 
evaluation.  The veteran filed a notice of disagreement (NOD) 
with this rating in March 1998, and submitted a substantive 
appeal (Form 9) later that month.  The issue of entitlement 
to an initial compensable rating for pulmonary sarcoidosis is 
the only issue that has been properly developed and certified 
for appeal.  Accordingly, the Board will limit its 
consideration to that issue.

In the substantive appeal, the veteran related that his claim 
may be more appropriately characterized as entitlement to 
service connection for diabetes, high blood pressure and 
disorders of the lungs, skin, eyes, nervous system, heart, 
kidneys, liver, musculoskeletal system, lymph nodes, and 
gastrointestinal system as secondary to his service connected 
pulmonary sarcoidosis.  The RO considered and denied this 
claim in January 1999.  As noted above, this decision has not 
been appealed to the Board, and it is unclear whether the 
veteran desires to do so.  It is noted that under the 
provisions of 38 U.S.C.A. § 7105(a) (1991), an appeal to the 
Board must be initiated by notice of disagreement and 
completed by substantive appeal after the statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).  Thus, these issues are not before the 
Board at this time.



REMAND

The Board notes that in the veteran's March 1998 substantive 
appeal, he checked the boxes indicating that he wised to 
appear at a travel board hearing.  A review of the record 
reveals that a travel board hearing was not scheduled.  The 
record does not demonstrate that the request for a travel 
board hearing has been withdrawn.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the veteran and 
ascertain whether he desires a travel 
board hearing.  If so, the RO should 
schedule a hearing in accordance with his 
request.  All communications with the 
veteran and his representative regarding 
the scheduling of a hearing should be 
documented in the claims folder, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (1998).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











